             Case 5:18-cv-02860-JFL Document 41 Filed 04/10/19 Page 1 of 6



                        UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
                                     :
NOUJOUD ACHKAR and,                  :
JOSEPH ACHKAR, W/H                   :
                                     :   CIVIL ACTION
            Plaintiffs,              :   No.: 18-cv-2860
                                     :
            v.                       :
                                     :
WALMART, INC., et al.                :
                                     :
            Defendants.              :
____________________________________:

              DEFENDANT, WALMART, INC.’S PRETRIAL MEMORANDUM
    I.       Brief Statement of Nature of the Action

          Plaintiff Noujoud Achkar claims that she became ill after consuming a cheese product

called La Morenita Queso Fresco purchased from a Walmart location in Whitehall, Pennsylvania.

After she became ill, Ms. Achkar presented to Lehigh Valley Hospital on May 2, 2017, was

discharged on May 15, 2017 and then readmitted on May 15, 2017 and discharged on June 6, 2017

with a diagnosis of Listeria meningoencephalitis. Wisconsin Cheese Group, LLC manufactures,

distributes and sells La Morenita Brand Queso Fresco to Co-Defendant, Walmart, Inc. and

manufactured the cheese product at issue on January 18, 2017. Plaintiff, Noujoud Achkar is

seeking damages for her pain and suffering and medical expenses and her husband, Joseph Achkar

is seeking damages for loss of consortium.

    II.      Counter-Statement of Facts

          Plaintiffs have not yet filed a pretrial memorandum. As such, Defendant Walmart, Inc. is

unable to provide a counter-statement of facts in response to any statement of facts submitted by

Plaintiff.
            Case 5:18-cv-02860-JFL Document 41 Filed 04/10/19 Page 2 of 6



   III.      List of Every Item of Monetary Damages Claimed

          Plaintiffs have not yet filed a pretrial memorandum. However, Defendant Walmart, Inc.

does not believe that Plaintiffs will claim any past or future wage loss at the time of trial.

Defendant Walmart, Inc. believes that Plaintiff will claim the $59,701.51 in conditional payments

made by Medicare.

   IV.       Witnesses

          1. Chad Endy— Mr. Endy’s deposition has not yet taken place. Mr. Endy will be

             testifying as Walmart’s corporate designee on April 15, 2019. It is expected that Mr.

             Endy will testify as to Walmart’s practices regarding the sale of La Morenita Brand

             Queso Fresco at the Walmart store location where he is a co-manager.

          2. Donald L. Zink, Ph.D. (IEH Laboratories and Consulting Group)—Mr. Zink will testify

             regarding his opinions offered in his February 20, 2019 report which is attached.

   V.        Schedule of Exhibits to Be Offered at Trial By Defendants

                 D-1     Report of Arthur J. Miller, Ph.D., CFS (w/ Appendix A, B and C and
                         Exhibits EXP000001-EXP000040)

                 D-2     Photographs of La Morenita Queso Fresco Packaging (previously marked
                         P-1, P-2 and P-3)

                 D-3     Report of Chester C. Clarke, M.D., M.P.H., M.A.

                 D-4     Lehigh Valley Hospital Records (Bates Stamped 695-697; 704-705; 707;
                         719; 756; 765; 821-823; 1077; 1091; 1100-1102; 1128; 1396; 2364; and
                         2717)

                 D-5     U.S. Food & Drug Administration Establishment Inspection Report (EIR)
                         Records and Summary of Findings w/ Attachments

                 D-6     Wisconsin Cheese Group (“WCG”) Invoice 119888

                 D-7     WCG Picking Ticket

                 D-8     WCG Pallet List #880 / #2535
Case 5:18-cv-02860-JFL Document 41 Filed 04/10/19 Page 3 of 6




   D-9    LM 24OZ Fresco POS Qty – Whitehall, PA

   D-10 WCG 2.6.3.06 Product Withdrawal & Recall Program

   D-11 WCG Product Usage Report

   D-12 WCG 2.5.4.07 QA Sampling, Inspection, & Analysis Summary

   D-13 WCG 11.2.13.05 Cleaning and Sanitation

   D-14 WCG 11.3.1.08 Good Manufacturing Practices

   D-15 Make Sheet Dated 1/18/2017

   D-16   Covance Certificate of Analysis Report Date 1/21/2017

   D-17 WCG Analytical Form

   D-18 3rd Street Environmental Pathogen Testing / Covance Certificate of
        Analysis Reports Dated 1/7/2017 and 1/12/2017

   D-19 12th Street Environmental Pathogen Testing / Covance Certificate of
        Analysis Reports Dated 1/8/2017, 1/12/2017, 1/15/2017, 1/20/2017 and
        2/8/2017

   D-20 WCG Overview of Corrective Actions from FDA Investigation

   D-21 Defendant’s Answers/Responses to Plaintiffs’ Discovery

   D-22 Defendant’s Answer/Responses to Co-Defendant, Walmart, Inc.’s
        Discovery

   D-23 Plaintiffs’ Answers/Responses to Defendant’s Discovery

   D-24 Plaintiffs’ Answers/Responses to Co-Defendant, Walmart, Inc.’s
        Discovery

   D-25 Co-Defendant, Walmart, Inc.’s Answers/Responses to Defendant’s
        Discovery

   D-26 Co-Defendant, Walmart, Inc.’s Answers/Responses to Plaintiffs’
        Discovery

   D-27 Plaintiffs’ Complaint
           Case 5:18-cv-02860-JFL Document 41 Filed 04/10/19 Page 4 of 6



                  D-28 Defendant’s Answer to Complaint

                  D-29 Deposition Transcript of Noujoud Achkar

                  D-30 Deposition Transcript of Joseph Achkar

                  D-31 Deposition Transcript of Fadi Achkar

                  D-32 Deposition Transcript of Dale Losenegger

                  D-33 Deposition Transcript of Michelle Riese

                  D-34   Deposition Transcript / Videotaped Deposition of Arthur J. Miller, Ph.D.,
                         CFS (if Dr. Miller does not testify live at trial)

                  D-35   Deposition Transcript / Videotaped Deposition of Chester C. Clarke, M.D.,
                         M.P.H., M.A. (if Dr. Clarke does not testify live at trial)

                  D-36   Report of Donald L. Zink, Ph.D., CFS (w/ Appendix A and B)

                  D-37   Walmart Receipt dated 5/1/17

                  D-38   Dr. James Ross Records

                  D-39   Dr. Yehia Mishriki Records

         Defendant reserves the right to introduce and use at trial any exhibit identified by Plaintiff
or Co-Defendant. Defendant reserves the right to supplement their exhibit list and to introduce
additional exhibits to rebut testimony and evidence presented in Plaintiffs' and/or Co-Defendants'
cases-in-chief.

   VI.      Estimate of the Number of Days of Trial

         Defendant Walmart, Inc. estimates that trial will last 4-6 days.

   VII.     Special Comments Regarding Legal Issues, Stipulations, Amendments of
            Pleadings or Other Appropriate Matters

         None at this time.

   VIII. Curriculum Vitae and Copes of All Reports for Each Expert Witness

         Report and Curriculum Vitae Donald L. Zink, Ph.D. attached hereto.
           Case 5:18-cv-02860-JFL Document 41 Filed 04/10/19 Page 5 of 6



   IX.      Brief Statement of Nature of the Expected Testimony to be Called at Trial

         See Section IV above.

   X.       A Brief Statement of Any Anticipated Legal Issue

         None at this time.

   XI.      Joint Schedule of All Exhibits

         Joint Schedule attached hereto.
                                                      DELANY McBRIDE

                                                  By: /s/ John J. Delany, III, Esq.
                                                     JOHN J. DELANY, III, ESQ.
                                                     Attorney for Defendant,
                                                     Walmart, Inc.
Dated: April 10, 2019
         Case 5:18-cv-02860-JFL Document 41 Filed 04/10/19 Page 6 of 6



                             CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing Pretrial Memorandum was

served on this date via CM/ECF upon all counsel of record.



                                                  /s/ John J. Delany, III, Esq.
                                                 JOHN J. DELANY, III, ESQ.

Dated: April 10, 2019
